Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/20 was filed after the mailing date of the application on 11/15/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/192,590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/192,590 contain every element of claims 1-20 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #17/203,898 corresponds to claim 1 in the co-pending application #16/192,590. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestanov (US Patent Pub. 2016/0374118).


As per claims 1, 9 and 15:  Mestanov discloses a method comprising:
sending, by a computing device, a second confirm message comprising a second send-confirm element, and a second confirm element (Paragraph 42; The AP uses the ANonce, SNonce and the PMK to construct the PTK. The AP also uses the MIC in order to verify that the STA has computed the correct and fresh key);
receiving, by the computing device, an association request comprising a Supplicant Number Used Once (SNonce) (Paragraph 41; The STA sends the SNonce and a message integrity code (MIC) over the message to the AP);
sending, by the computing device, an association response comprising an encrypted Group Temporal Key (GTK), an encrypted Integrity Group Temporal Key (IGTK), an Authenticator Number Used Once (ANonce), and a Message Intergrity Code (MIC) (Paragraph 38-40; The AP uses the PMK to generate an Authenticator nonce (ANonce); The ANonce value is sent to the STA; 11 Using the received ANonce (together with a Supplicant nonce (SNonce) and the PMK), the STA constructs the Pairwise Temporal Key (PTK)) (Paragraph 42-43; The AP sends to the STA an encrypted GTK, a sequence number to use for the next broadcast message and an instruction to install the PTK (the message is integrity protected by another MIC)); 
receiving, by the computing device, an acknowledgment comprising the MIC in an Extensible Authentication Protocol (EAP) over LAN (EAPoL) key frame (Paragraph 20; The AP encapsulates an EAP-Request of Type 18 (SIM) inside an EAPOL frame, asking the STA to report its identity); and
unblocking, by the computing device, a controller port in response to receiving the acknowledgment (Paragraph 116; The 802.1X controlled port is unblocked and the STA may successfully transmit encrypted data with APB).
As per claims 2, 10, and 16:  Mestanov discloses the method of claim 1, wherein sending, by the computing device, comprises sending, by the computing device comprising a wireless Access Point (Paragraph 32; The AP forwards the EAP-Request/SIM/Challenge message to the STA).
As per claims 3, 11, and 17:  Mestanov discloses the method of claim 1, wherein sending, by the computing device, comprises sending, by the computing device comprising a Wireless LAN Controller (WLC) (Paragraph 111; Access Point Controller (AC)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mestanov (US Patent Pub. 2016/0374118) in view of Lei (US Patent Pub. 20120005731).

As per claims 4, 12, and 18:  Mestanov discloses the method of claim 1, further comprising receiving, by the computing device, an association request comprising a Supplicant Number Used Once (SNonce) (Paragraph 41; The STA sends the SNonce and a message integrity code (MIC) over the message to the AP).
Mestanov does not specifically disclose receiving, by the computing device, a probe request indicating support for optimized Simultaneoous Authentication of Equals (SAE) authentication.
Lei discloses the mobile terminal 100 sends a Probe Request message to the AP 104 to attempt the handover to the LTE/SAE network (413). The Probe Request message contains the PMKID created at the pre-authentication process (Paragraph 50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Mestanov and Lei in it’s entirety, to modify the technique of Mestanov for sends the SNonce and a message integrity code (MIC) over the message to the AP by adopting Lei's teaching for sends a Probe Request message to the AP 104 to attempt the handover to the LTE/SAE network. The motivation would have been to optimizing SAE authentication in wireless communication.
As per claim 5, 13 and 19:  The combination of Mestanov and Lei discloses the method of claim 4, further comprising sending, by the computing device in response to the probe request, a probe response in response to the computing device determining that the computing device is capable of optimized SAE authentication (See Lei; Paragraph 50).
As per claim 6:  Mestanov discloses the method of claim 1, further comprising, prior to sending the second confirm message:
receiving, by the computing device, a first confirm message comprising a first send-confirm element and a first confirm element (Paragraph 38-40; The AP uses the PMK to generate an Authenticator nonce (ANonce); The ANonce value is sent to the STA; 11 Using the received ANonce (together with a Supplicant nonce (SNonce) and the PMK), the STA constructs the Pairwise Temporal Key (PTK)).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mestanov (US Patent Pub. 2016/0374118) in view of Abraham (US Patent Pub. 20140351932).

As per claim 7, 14 and 20:  Mestanov discloses the method of claim 1, further comprising: receiving, by the computing device, an association request comprising a Supplicant Number Used Once (SNonce) and a Message Integrity Code (MIC) (Paragraph 41; The STA sends the SNonce and a message integrity code (MIC) over the message to the AP).
Mestanov does not specifically disclose receiving, by the computing device prior to sending the second commit message, a first commit message comprising a first scalar and a first element and identifying a first selected group comprising one of the following: Finite Field Cryptography (FFC) and Elliptic Curve Cryptography (ECC); and sending, by the computing device, a second commit message comprising a second scalar and a second element and identifying a second selected group comprising one of the following: Finite Field Cryptography (FFC) and Elliptic Curve Cryptography (ECC).
Abraham discloses authentication Code Protocol (CCMP) Header 345, a data length 350, encrypted data 355, a Group Temporal Key-based (GTK-based) MIC (message integrity code) 360, and two or more AID or MAC (media access control) Addresses 365 and MICs 370s. One type of encryption which may be used in packet 400 is elliptic curve cryptography (ECC). ECC may be used to generate the digital signature 475, and may over advantages over other techniques (Paragraph 58, 46).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Mestanov and Abraham in it’s entirety, to modify the technique of Mestanov for sends the SNonce and a message integrity code (MIC) over the message to the AP by adopting Abraham's teaching for wherein encryption which may be used in packet 400 is elliptic curve cryptography (ECC). The motivation would have been to optimizing SAE authentication in wireless communication.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/           Primary Examiner, Art Unit 2433